USCA11 Case: 20-13313      Date Filed: 12/27/2021   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13313
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
KENNETH JAMES HILL,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
             D.C. Docket No. 5:17-cr-00007-RH-1
                   ____________________
USCA11 Case: 20-13313                Date Filed: 12/27/2021         Page: 2 of 6




2                             Opinion of the Court                      20-13313


Before LUCK, LAGOA, and TJOFLAT, Circuit Judges.
PER CURIAM:
       Kenneth Hill, a federal prisoner serving a 120-month sen-
tence for attempting to entice a minor to engage in sexual activity
and travelling through interstate commerce to do so, appeals
through counsel the district court’s denial of his pro se motion for
compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended
by § 603(b) of the First Step Act. 1 He argues that the court unrea-
sonably balanced the 18 U.S.C. § 3553(a) factors and gave more
weight to an arbitrarily imposed statutory mandatory minimum
sentence over concerns for his life. He also contends that the court
plainly erred in relying on U.S.S.G. § 1B1.13 when denying his mo-
tion.
         We review a district court’s denial of a prisoner’s 18 U.S.C.
§ 3582(c)(1)(A) motion for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). This standard of review
“means that the district court had a range of choice and that we
cannot reverse just because we might have come to a different con-
clusion.” Id. at 912 (internal citation and quotation marks omitted).
Still, “[a] district court abuses its discretion if it applies an incorrect
legal standard, follows improper procedures in making the deter-
mination, or makes findings of fact that are clearly erroneous.” Id.
at 911 (internal citation and quotation marks omitted). A district

1   Pub. L. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”).
USCA11 Case: 20-13313           Date Filed: 12/27/2021      Page: 3 of 6




20-13313                 Opinion of the Court                            3

court also abuses its discretion when it fails to consider the
§ 3553(a) sentencing factors when Congress has expressly required
it. United States v. Cook, 998 F.3d 1180, 1183–84 (11th Cir. 2021).
        However, when a defendant fails to raise an issue before the
district court, we review the issue only for plain error. United
States v. Graham, 981 F.3d 1254, 1260 (11th Cir. 2020). Under the
plain error standard, the defendant bears the burden to establish
that there is an error, that is plain, and that affects substantial rights.
United States v. Turner, 474 F.3d 1265, 1276 (11th Cir. 2007). “If
all three conditions are met, an appellate court may then exercise
its discretion to notice a forfeited error, but only if . . . the error se-
riously affects the fairness, integrity, or public reputation of judicial
proceedings.” Id. (internal citation and quotation marks omitted).
       District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted under
§ 3582(c)’s provisions. 18 U.S.C. § 3582(c); United States v. Jones,
962 F.3d 1290, 1297 (11th Cir. 2020), cert. denied, 141 S. Ct. 2635
(2021). As amended by § 603(b) of the First Step Act, that section
now provides, in relevant part, that:
       [T]he court, upon motion of the Director of the Bu-
       reau of Prisons, or upon motion of the defendant after
       the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant’s behalf or the lapse
       of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is ear-
       lier, may reduce the term of imprisonment . . . , after
USCA11 Case: 20-13313         Date Filed: 12/27/2021    Page: 4 of 6




4                      Opinion of the Court                 20-13313

      considering the factors set forth in section 3553(a) to
      the extent that they are applicable, if it finds
      that . . . extraordinary and compelling reasons war-
      rant such a reduction . . . and that such a reduction is
      consistent with applicable policy statements issued by
      the Sentencing Commission.

      18 U.S.C. § 3582(c)(1)(A).
       The policy statement applicable to § 3582(c)(1)(A) is found
in § 1B1.13. See U.S.S.G. § 1B1.13. In addition to determining that
extraordinary and compelling reasons warrant a reduction,
§ 1B1.13 states that the district court must also determine that the
defendant is not a danger to the safety of others or to the commu-
nity, as provided in 18 U.S.C. § 3142(g), and that the reduction is
consistent with the policy statement. Id. As relevant here, the
commentary lists a defendant’s medical condition as possible “ex-
traordinary and compelling reasons” warranting a sentence reduc-
tion. Id. § 1B1.13, comment. (n.1). The policy statement in
§ 1B1.13 is applicable to all motions filed under § 3582(c)(1)(A), in-
cluding those filed by prisoners, and thus, district courts cannot re-
duce a sentence under § 3582(c)(1)(A) unless it would be consistent
with § 1B1.13. United States v. Bryant, 996 F.3d 1243, 1262 (11th
Cir. 2021).
       An order granting or denying compassionate release under
§ 3582(c)(1)(A)(i) must indicate that the district court has consid-
ered “all applicable § 3553(a) factors.” Cook, 998 F.3d at 1184. Un-
der § 3553(a), a district court’s sentence must be sufficient, but not
USCA11 Case: 20-13313         Date Filed: 12/27/2021     Page: 5 of 6




20-13313                Opinion of the Court                         5

greater than necessary, to achieve the goals of sentencing, which
are: reflecting the seriousness of the offense, promoting respect for
the law, providing just punishment, deterring future criminal con-
duct, protecting the public, and providing the defendant with any
needed training or treatment. 18 U.S.C. § 3553(a)(2). Sec-
tion 3553(a) also requires district courts to consider the nature and
circumstances of the offense, the defendant’s history and character-
istics, the kinds of sentences available, the Sentencing Guidelines,
any pertinent policy statement, the need to avoid disparate sen-
tences, and the need to provide restitution to any victims. Id.
§ 3553(a)(1), (3)-(7).
       The weight given to any of the § 3553(a) factors is commit-
ted to the sound discretion of the district court. United States v.
Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016). Even so, “[a] district
court abuses its discretion when it (1) fails to afford consideration
to relevant factors that were due significant weight, (2) gives signif-
icant weight to an improper or irrelevant factor, or (3) commits a
clear error of judgment in considering the proper factors.” United
States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc) (quo-
tation marks omitted). District courts do not need to address “each
of the § 3553(a) factors or all of the mitigating evidence.” United
States v. Taylor, 997 F.3d 1348, 1354 (11th Cir. 2021). Instead, an
acknowledgement by the district court that it considered the
§ 3553(a) factors and the parties’ arguments is sufficient. Id. at
1354-55.
USCA11 Case: 20-13313         Date Filed: 12/27/2021      Page: 6 of 6




6                       Opinion of the Court                  20-13313

       As an initial matter, Hill’s assertion that the district court
erred in relying on § 1B1.13 in denying his motion is reviewed only
for plain error because he failed to raise this issue below. In any
event, there was no error, plain or otherwise, because Bryant
squarely forecloses this argument. See Bryant, 996 F.3d at 1262.
       Here, the district court properly considered the § 3553(a)
factors. The court provided a discussion that touched on Hill’s age,
his medical conditions, his underlying conviction, his lack of prior,
similar misconduct, the risk of recidivism for offenses of this kind,
the role of supervised release conditions in reducing recidivism, his
as-calculated guideline range without regard to the mandatory
minimum, and the amount of time that he had spent in prison.
This discussion speaks to several § 3553(a) factors, such as Hill’s his-
tory and characteristics, the nature and circumstances of the of-
fense, the seriousness of the offense, deterring future criminal con-
duct, protecting the public, and the need to avoid disparate sen-
tences. While the district court emphasized unwarranted sentenc-
ing disparities based on the mandatory minimum, its order ex-
pressly contemplated that relief also would result in an unwar-
ranted disparity with respect to his calculated guideline range, and
unwarranted sentencing disparities is a proper factor to consider
when deciding these motions. Further, it did not need to discuss
every § 3553(a) factor, as its acknowledgment of Hill’s arguments
and the factors would have been sufficient. Accordingly, we affirm.
       AFFIRMED.